DETAILED ACTION
This office action is in response to Application’s communications filed on 04/09/2021. 
Claims 2-3, 7, 9, 11-12, 16, 19-20, 23-24 and 26-36 have been previously cancelled. Claims 37-42 are added. Claims 1, 4-6, 8, 10, 13-15, 17-18, 21-22, 25 and 37-42 are pending for examination. 

Claim Objection
Claims 4, 13 and 21 are objected are objected to because they are depending on cancelled parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5,  8, 10, 13-14, 17-18, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over HONG (US 2013/0294389) in view of YI_534 (US 2018/0205534).
Regarding Claim 1, HONG discloses a method for transmitting Downlink Control Information (DCI) (FIG. 2, DCI 221), comprising:
transmitting the DCI (FIG. 2), wherein the DCI comprises: a first information field indicating a frequency resource occupied by a data resource scheduled by the DCI, and a second information field indicating a time resource occupied by the data resource scheduled by the DCI ([0065], “frequency resource information used for transmitting the E-PDSCH, for example, a range of RBs where at least one data stream transmitted via the E-PDSCH is allocated”, “time resource information used for transmitting the E-PDSCH””, and “RNTI”; see also FIG. 4, [0107], “the base station transmits a group terminal identifier, such as a group C-RNT, to one or more enhanced terminals”);

wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols; or
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI: or 
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI, and a time domain start position of the data transmission.
However, YI_534 teaches: 
wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols (see FIG. 24, [0159], “different short DL/UL TTI sizes … a size of the short DL TTI is 2 OFDM symbols, and a size of the short UL TTI is 1 OFDM symbol”;  [0168], “when multiple TTI scheduling is used, DCI may indicate the length of PDSCH or PUSCH transmission. The possible value of length can be (1) 1, 2, 3, 4, 7, 14 OFDM symbols, (2) 1 TTI, 2 TTI, 4 TTI, 8 TTI, or (3) 1, 4, 7, 14 symbols”; [0169], “the starting of PDSCH”, “if 4 TTIs are scheduled and TTI size is 3 OFDM symbols, it may span 12 OFDM symbols from the starting of PDSCH”; see [0170], “the number of TTIs may be indicated in the common DCI”; wherein the symbols in each TTI are counted that means they are indexed or numbered, for example, to count a starting symbol as the first symbol); or
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI (see FIG. 24, [0159], [0168], [0169], and [0170] and as mentioned above, wherein the length of TTI is defined, for example, based on 2 OFDM symbols or other sizes as indicated by different number of OFDM symbols); or
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI, and a time domain start position of the data transmission (see FIG. 24, [0159], [0168], [0169], and [0170] and as mentioned above, wherein the symbols in each TTI are counted that means they are indexed or numbered, for example, to count a starting symbol as the first symbol, also this first symbol clearly suggests the time domain start position of the data transmission in PDSCH or PUSCH within a TTI, i.e., if a length of TTI, or number of symbols, is known, then a staring position for data transmission is given).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YI_534 as mentioned above to the method of HONG (Examiner note: i.e., only one limitation (and associated teachings) is required to meet the claim requirement), in order to reduce latency in data transmissions as suggested by YI_534 (see [0005]-[0008]).

Regarding claim 8, modified HONG discloses the method according to claim 1. 
HONG discloses: 
wherein before the DCI is transmitted, the method further comprises: 
allocating, by a base station, transmission resources for the N scheduled users (see [0065], “to support a multiple user-multiple input multiple output (MU-MIMO) transmission in the E-PDSCH”; [0066], “a terminal identifier of a terminal where DCI for the E-PDSCH is allocated … the terminal identifier may be a cell Radio Network Temporary Identifier (C-RNTI),”, wherein at least one user is scheduled; see also FIG. 4, [0107], “the base station transmits a group terminal identifier, such as a group C-RNT, to one or more enhanced terminals”; see also [0081], “a group terminal identifier, such as a group C-RNTI, which is commonly shared by all the enhanced terminals”) and/or 
after the DCI is transmitted, the method further comprises: transmitting, by a base station, data with the N scheduled users over allocated transmission resources (see FIG. 2, PDSCH, and FIG. 5 or FIGS. 9A and 9B).

Regarding Claim 10, HONG discloses a method for transmitting Downlink Control Information (DCI) (FIG. 2, DCI 221), comprising:
receiving the DCI (FIG. 9A, [0137]-[0146]), wherein the DCI comprises: a first information field indicating a frequency resource occupied by a data resource scheduled by the DCI, and a second information field indicating a time resource occupied by the data resource scheduled by the DCI ([0065], “frequency resource information used for transmitting the E-PDSCH, for example, a range of RBs where at least one data stream transmitted via the E-PDSCH is allocated”, “time resource information used for transmitting the E-PDSCH””, and “RNTI”; see also FIG. 4, [0107], “the base station transmits a group terminal identifier, such as a group C-RNT, to one or more enhanced terminals”);
HONG does not expressly disclose:
wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols; or
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI: or 
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI, and a time domain start position of the data transmission.
However, YI_534 teaches: 
wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols (see FIG. 24, [0159], “different short DL/UL TTI sizes … a size of the short DL TTI is 2 OFDM symbols, and a size of the short UL TTI is 1 OFDM symbol”;  [0168], “when multiple TTI scheduling is used, DCI may indicate the length of PDSCH or PUSCH transmission. The possible value of length can be (1) 1, 2, 3, 4, 7, 14 OFDM symbols, (2) 1 TTI, 2 TTI, 4 TTI, 8 TTI, or (3) 1, 4, 7, 14 symbols”; [0169], “the starting of PDSCH”, “if 4 TTIs are scheduled and TTI size is 3 OFDM symbols, it may span 12 OFDM symbols from the starting of PDSCH”; see [0170], “the number of TTIs may be indicated in the common DCI”; wherein the symbols in each TTI are counted that means they are indexed or numbered, for example, to count a starting symbol as the first symbol); or
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI (see FIG. 24, [0159], [0168], [0169], and [0170] and as mentioned above, wherein the length of TTI is defined, for example, based on 2 OFDM symbols or other sizes as indicated by number of OFDM symbols); or
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI, and a time domain start position of the data transmission (see FIG. 24, [0159], [0168], [0169], and [0170] and as mentioned above, wherein the symbols in each TTI are counted that means they are indexed or numbered, for example, to count a starting symbol as the first symbol, also this first symbol clearly suggests the time domain start position of the data transmission in PDSCH or PUSCH within a TTI, i.e., if a length of TTI, or number of symbols, is known, then a staring position for data transmission is given).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YI_534 as mentioned above to the method of HONG (Examiner note: i.e., only one limitation (and associated teachings) is required to meet the claim requirement), in order to reduce latency in data transmissions as suggested by YI_534 (see [0005]-[0008]).

Regarding Claim 17, modified HONG discloses the method according to claim 10,  wherein after the DCI is received, the method further comprises: receiving or transmitting data over a transmission resource allocated by a base station (HONG: FIG. 9A or 9B, steps 923 or 961).

Regarding Claim 18,  HONG  discloses a base station (FIG. 1, [0055]), comprising at least one processor and a memory (FIG. 10, [0167], “microprocessor”, “a flash memory device”); wherein the memory is configured to store computer readable program codes (see [0169]), and the at least one processor is configured to execute the computer readable program codes (see [0169]) to:
transmit Downlink Control Information (DCI) (FIG. 2), wherein the DCI comprises: a first information field indicating a frequency resource occupied by a data resource scheduled by the DCI, and a second information field indicating a time resource occupied by the data resource scheduled by the DCI ([0065], “frequency resource information used for transmitting the E-PDSCH, for example, a range of RBs where at least one data stream transmitted via the E-PDSCH is allocated”, “time resource information used for transmitting the E-PDSCH””, and “RNTI”; see also FIG. 4, [0107], “the base station transmits a group terminal identifier, such as a group C-RNT, to one or more enhanced terminals”);
HONG does not expressly disclose:
wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols; or
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI: or 
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI, and a time domain start position of the data transmission.
However, YI_534 teaches: 
wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols (see FIG. 24, [0159], “different short DL/UL TTI sizes … a size of the short DL TTI is 2 OFDM symbols, and a size of the short UL TTI is 1 OFDM symbol”;  [0168], “when multiple TTI scheduling is used, DCI may indicate the length of PDSCH or PUSCH transmission. The possible value of length can be (1) 1, 2, 3, 4, 7, 14 OFDM symbols, (2) 1 TTI, 2 TTI, 4 TTI, 8 TTI, or (3) 1, 4, 7, 14 symbols”; [0169], “the starting of PDSCH”, “if 4 TTIs are scheduled and TTI size is 3 OFDM symbols, it may span 12 OFDM symbols from the starting of PDSCH”; see [0170], “the number of TTIs may be indicated in the common DCI”; wherein the TTIs are counted than means they are indexed or numbered, for example, to count a starting symbol as the first symbol); or
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI (see FIG. 24, [0159], [0168], [0169], and [0170] and as mentioned above, wherein the length of TTI is defined, for example, 2 OFDM symbols or other lengths as indicated by number of OFDM symbols); or
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI, and a time domain start position of the data transmission (see FIG. 24, [0159], [0168], [0169], and [0170] and as mentioned above, wherein the TTIs are counted than means they are indexed or numbered, for example, to count a starting symbol as the first symbol, also this first symbol is clearly the time domain start position of the data transmission in PDSCH or PUSCH within a TTI, i.e., if a length of TTI, or number of symbols, is known, then a staring position for data transmission is given).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of YI_534 as mentioned above to the method of HONG (Examiner note: i.e., only one limitation (and associated teachings) is required to meet the claim requirement), in order to reduce latency in data transmissions as suggested by YI_534 (see [0005]-[0008]).

Regarding Claims 4, 13 and 21,  modified HONG discloses the method according to claims 1, 10 and 18. 
HONG discloses wherein the third information field indicates user identifiers of the N scheduled users (see [0065], “RNTI”, “a terminal identifier of a terminal where DCI for the E-PDSCH is allocated”, wherein at least one user is scheduled; see also FIG. 4, [0107], “the base station transmits a group terminal identifier, such as a group C-RNT, to one or more enhanced terminals”).

Regarding Claims 5, 14 and 22,  modified HONG discloses the method according to claims 1, 10 and 18. 
HONG discloses wherein the DCI further comprises one or any combination of following information fields:
a fourth information field indicating a Modulation and Coding Scheme (MCS), or a group of MCSs ([0075], “information associated with a transport format, such as modulation and coding schemes”);
a fifth information field indicating a piece of or a group of pieces of multi-input multi-output channel information ([0065], “multiple output (MU-MIMO) transmission in the E-PDSCH”);
a sixth information field indicating a Hybrid Automatic Repeated Request (HARQ) process identifier or a group of HARQ process identifiers ( [0075], “hybrid automatic repeat request (H-ARQ) information, such as a H-ARQ process ID”);
a seventh information field indicating a piece of or a group of pieces of Acknowledgement/Non-acknowledgement (ACK/NACK) information of an uplink Hybrid Automatic Repeated Request (HARQ); 
an eighth information field indicating a type of transmission and/or a type of service; or
a ninth information field indicating whether a group of scheduled users are equally allocated with a time-frequency resource region indicated by the first information field and the second information field in the PCI, wherein equal allocation refers to equal allocation in a time domain or in a frequency domain.

Regarding claim 25, modified HONG discloses the base station  according to claim 18. 
HONG further discloses wherein the at least one processor is further configured to execute the computer readable program codes to:
  allocate transmission resources for the N scheduled users ([0065], “RNTI”, “a terminal identifier of a terminal where DCI for the E-PDSCH is allocated”, wherein at least one user is scheduled; see also FIG. 4, [0107], “the base station transmits a group terminal identifier, such as a group C-RNT, to one or more enhanced terminals”); and/or 
after the DCI is transmitted, the method further comprises: transmit data with the N scheduled users over allocated transmission resources (see FIG. 2, PDSCH, and FIG. 5 or FIGS. 9A and 9B).

Claims 6, 15 and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over HONG and YI_534 as applied in Claims 1, 10 and 18, and further in view of YI (US 2015/0195069).
Regarding Claims 6 and 15, modified HONG discloses the method according to claims 5 and 14. 
modified HONG does not disclose wherein the seventh information field exists in DCI for scheduling uplink transmission.
However, YI teaches: wherein the seventh information field exists in DCI for scheduling uplink transmission (see YI: [0287]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include YI’s teachings in the method of HONG, in order to provide a method for performing data communications, for example, increasing data communication coverage, as suggested by YI (see [0009]-[0013]). 

Regarding Claims 37 and 39 and 41, modified HONG discloses the method according to claims 1, 10 and 19. 
modified HONG does not disclose: wherein the frequency resource occupied by the data resource scheduled by the DCI comprises:
wherein the frequency resource occupied by the data resource scheduled by the DCI comprises:
a quantity of resource blocks occupied by the data resource scheduled by the DCI; or
a quantity of resource blocks occupied by the data resource scheduled by the DCI, and a resource start position of the resource blocks; or
a quantity of resource elements occupied by the data resource scheduled by the DCI; or
a quantity of resource elements occupied by the data resource scheduled by the DCI, and a start index of the resource elements; or
a quantity of sub-carriers occupied by the data resource scheduled by the DCI; or a quantity of sub-carriers occupied by the data resource scheduled by the DCI, and a start index of the sub-carriers.
However, YI teaches: wherein the frequency resource occupied by the data resource scheduled by the DCI comprises:
a quantity of resource blocks occupied by the data resource scheduled by the DCI (FIG. 23, [0287], “PUSCH_RB_NUM is the total number of RBs in the overall PUSCH resource region allocated by the base station”); or
a quantity of resource blocks occupied by the data resource scheduled by the DCI, and a resource start position of the resource blocks (see FIG. 23, [0287], “The RB set allocated to each terminal 2310, 2320, and 2330 may be … PUSCH_RB_NUM is the total number of RBs in the overall PUSCH resource region allocated by the base station, RB_RIV the start RB index of the overall PUSCH resource region allocated by the base station, and L CRBS the length of DCI format”); or
a quantity of resource elements occupied by the data resource scheduled by the DCI (see FIG. 23, [0287], “the total number of RBs in the overall PUSCH resource region allocated by the base station”); or
a quantity of resource elements occupied by the data resource scheduled by the DCI, and a start index of the resource elements (see FIG. 23, [0287], “The RB set allocated to each terminal 2310, 2320, and 2330 may be … PUSCH_RB_NUM is the total number of RBs in the overall PUSCH resource region allocated by the base station, RB_RIV the start RB index of the overall PUSCH resource region allocated by the base station, and L CRBS the length of DCI format”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include YI’s teachings in the method of HONG, in order to provide a method for performing data communications, for example, increasing data communication coverage, as suggested by YI (see [0009]-[0013]). 

Regarding Claims 38, 40 and 42, modified HONG discloses the method according to claims 1, 10 and 18. 
HONG discloses the DCI further comprises: a third information field indicates user identifiers of the N scheduled users, wherein N is an integer greater than or equal to 1 (see [0065], “to support a multiple user-multiple input multiple output (MU-MIMO) transmission in the E-PDSCH”; [0066], “a terminal identifier of a terminal where DCI for the E-PDSCH is allocated … the terminal identifier may be a cell Radio Network Temporary Identifier (C-RNTI),”, wherein at least one user is scheduled; see also FIG. 4, [0107], “the base station transmits a group terminal identifier, such as a group C-RNT, to one or more enhanced terminals”; see also [0081], “a group terminal identifier, such as a group C-RNTI, which is commonly shared by all the enhanced terminals”).

Response to Arguments
Applicant’s arguments filed on 04/09/2021 have been considered but they are not persuasive for the reasons explained below.
As noted by Examiner, YI_534 discloses: wherein the time resource occupied by the data resource scheduled by the DCI comprises: 
a quantity of symbols occupied by the data resource scheduled by the DCI, and a start symbol index of the symbols (see FIG. 24, [0159], “different short DL/UL TTI sizes … a size of the short DL TTI is 2 OFDM symbols, and a size of the short UL TTI is 1 OFDM symbol”; [0168], “when multiple TTI scheduling is used, DCI may indicate the length of PDSCH or PUSCH transmission. The possible value of length can be (1) 1, 2, 3, 4, 7, 14 OFDM symbols, (2) 1 TTI, 2 TTI, 4 TTI, 8 TTI, or (3) 1, 4, 7, 14 symbols”; [0169], “the starting of PDSCH”, “if 4 TTIs are scheduled and TTI size is 3 OFDM symbols, it may span 12 OFDM symbols from the starting of PDSCH”; see [0170], “the number of TTIs may be indicated in the common DCI”; wherein the symbols in each TTI are counted that means they are indexed or numbered, for example, to count a starting symbol as the first symbol); or
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI (see FIG. 24, [0159], [0168], [0169], and [0170] and as mentioned above, wherein the length of TTI is defined, for example, based on 2 OFDM symbols or other sizes as indicated by different number of OFDM symbols); or
a length of a Transmission Time Interval (TTI) for data transmission scheduled by the DCI, and a time domain start position of the data transmission (see FIG. 24, [0159], [0168], [0169], and [0170] and as mentioned above, wherein the symbols in each TTI are counted that means they are indexed or numbered, for example, to count a starting symbol as the first symbol, also this first symbol clearly suggests the time domain start position of the data transmission in PDSCH or PUSCH within a TTI, i.e., if a length of TTI, or number of symbols, is known, then a staring position for data transmission is given).
Examiner note: only condition of the above three conditions is required to meet the requirement of the claim limitations of Claim 1 or the requirement of the claim limitations of other independent claims.
YI_543 discloses UL/DL switching patterns based on different short DL/UL TTI sizes and/or their combinations, for example, a size of the short DL TTI is 2 OFDM symbols, and a size of the short UL TTI is 1 OFDM symbol (see FIG. 24, paras. [0158]-[0159]). YI_543 further describes a switching  pattern may be configured via common DCI or a delta DCIs (see paras. [0160] and [0170]).  When multiple TTI scheduling is used, YI_543 specially illustrates that DCI may indicate the length of a PDSCH or PUSCH transmission based on number of symbols, such as, the possible value of length can be (1) 1, 2, 3, 4, 7, 14 OFDM symbols, (2) 1 TTI, 2 TTI, 4 TTI, 8 TTI, or (3) 1, 4, 7, 14 symbols (see paras. [0168]-[0169]). Thus, YI_543 has defined a length of TTI or a short PDSCH transmission using a number of OFDM symbols. The number of symbols are counted (to define a length) in each TTI, indicating that the symbols in each TTI are indexed/numbered. For example, to count a starting symbol in a short TTI as the first symbol. This first symbol clearly suggests a time domain start position of the data transmission in the TTI for  PDSCH or PUSCH.
In regard to two provisional application documents as mentioned by Applicant, the Examiner can provide their copies once formally requested. However, to help applicant receive the document early, the Examiner has included the documents in this Office reply.  
As noted further by Examiner, YI”s reference discloses wherein the frequency resource occupied by the data resource scheduled by the DCI comprises: a quantity of resource blocks occupied by the data resource scheduled by the DCI (FIG. 23, [0287], “PUSCH_RB_NUM is the total number of RBs in the overall PUSCH resource region allocated by the base station”); or
a quantity of resource blocks occupied by the data resource scheduled by the DCI, and a resource start position of the resource blocks (see FIG. 23, [0287], “The RB set allocated to each terminal 2310, 2320, and 2330 may be … PUSCH_RB_NUM is the total number of RBs in the overall PUSCH resource region allocated by the base station, RB_RIV the start RB index of the overall PUSCH resource region allocated by the base station, and L CRBS the length of DCI format”); or
a quantity of resource elements occupied by the data resource scheduled by the DCI (see FIG. 23, [0287], “the total number of RBs in the overall PUSCH resource region allocated by the base station”); or
a quantity of resource elements occupied by the data resource scheduled by the DCI, and a start index of the resource elements (see FIG. 23, [0287], “The RB set allocated to each terminal 2310, 2320, and 2330 may be … PUSCH_RB_NUM is the total number of RBs in the overall PUSCH resource region allocated by the base station, RB_RIV the start RB index of the overall PUSCH resource region allocated by the base station, and L CRBS the length of DCI format”).
The Examiner believes that all applicant’s arguments have been addressed.
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIHUA ZHANG/Primary Examiner, Art Unit 2416